Citation Nr: 0823560	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to November 14, 
2001 for the award of service connection for residuals of a 
cold injury of the right hand.

2.  Entitlement to an effective date prior to November 14, 
2001 for the award of service connection for residuals of a 
cold injury of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active duty service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied entitlement to an 
effective date prior to November 14, 2001 for the award of 
service connection for residuals of a cold injury of the 
right and left hands.

In May 2008, a Deputy Vice-Chairman of the Board granted the 
February 2008 motion of the veteran's representative to 
advance this case on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an April 2002 rating decision, the RO granted service 
connection for residuals of a cold injury of both the right 
and left hand ands assigned each a 20 percent evaluation, 
effective from November 14, 2001.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
April 22, 2002.  The veteran did not appeal that decision, 
and it became final.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 14, 
2001 for the award of service connection for residuals of a 
cold injury of the right hand have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007), 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date prior to November 14, 
2001 for the award of service connection for residuals of a 
cold injury of the left hand have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007), 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the resolution of the veteran's appeals for an earlier 
effective date for the award of service connection for 
residuals of a cold injury of the right hand and for the 
award of service connection for residuals of a cold injury of 
the left hand are dependent on the Court's interpretation of 
the law and regulations pertaining to claims for VA benefits, 
no further development under the VCAA or previously existing 
law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 
25180 (2004).


Entitlement to Earlier Effective Dates for Service Connection

In February 1954, the veteran submitted a claim for service 
connection for arthritis of both hands.  In a June 1954 
rating decision, the RO denied entitlement to service 
connection for arthritis of the hands.

On November 14, 2001, the veteran submitted claims for 
service connection for residuals of a cold injury to the 
right hand and left hand.  In an April 2002 rating decision, 
the RO granted service connection for residuals of a cold 
injury of the right hand and of the left hand and assigned 20 
percent evaluations, each effective from November 14, 2001.  
The veteran was notified of this decision and of his 
appellate rights by letter dated April 22, 2002.  The veteran 
did not appeal that decision, and it became final.  
Therefore, the April 2002 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 
(2007).

In a December 2006 statement as well as an April 2007 VA Form 
119 (Report of Contact), the veteran's representative 
indicated that the veteran wanted earlier effective dates to 
be assigned for the awards of service connection for his 
right and left hand cold injury residuals.

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2).  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

However, under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a 
final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  In Rudd v. Nicholson, the veteran sought earlier 
effective dates for various benefits, by attempting to 
overcome final unappealed rating determinations dated years 
earlier.  The United States Court of Appeals for Veterans 
Claims held that a final decision of the Secretary was 
subject to revision only on the grounds of clear and 
unmistakable error (CUE), or upon the presentation of new and 
material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.  Id. 

The veteran's representative has argued that an earlier 
effective date is warranted under the provisions of 38 C.F.R. 
§ 3.156(c) pertaining to reconsideration of a previously 
denied claim following receipt of service department records, 
noting a June 1954 rating action that denied a claim for 
service connection for arthritis of the hands.  This 
regulation is not applicable in this case because the claim 
for residuals of cold injury to the right and left hands is a 
new claim which was not previously considered by the RO.

Applying the holding in Rudd to the facts of this case, the 
Board finds that the veteran did not timely appeal the April 
2002 rating decision, and these determinations became final.  
The veteran has not raised the issue of CUE in the April 2002 
rating decision.  Therefore, these claims are not proper, and 
are dismissed.


ORDER

The claim for entitlement to an effective date prior to 
November 14, 2001 for the award of service connection for 
residuals of a cold injury of the right hand is dismissed.

The claim for entitlement to an effective date prior to 
November 14, 2001 for the award of service connection for 
residuals of a cold injury of the left hand is dismissed.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


